Citation Nr: 1524947	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-09 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for malignant melanoma.  

2.  Entitlement to service connection for scars due to surgical removal of malignant melanomas.  

3.  Entitlement to service connection for prostate cancer due to Agent Orange exposure.  

4.  Entitlement to service connection for prostate cancer secondary to malignant melanoma.  


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 1970.  The Veteran received the Vietnam Campaign Medal and the Vietnam Service Medal.  

The issue of entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Board denied the claim for service connection for prostate cancer due to Agent Orange exposure in a February 2014 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on an August 2014 Joint Motion for Court Remand (Joint Motion), the Court remanded the matter for action consistent with the Joint Motion.  In a separate rating decision, the RO denied entitlement to service connection for malignant melanoma and scars due to surgical removal of malignant melanomas.  In September 2014, the Board remanded the matters for additional development, including issuance of a statement of the case addressing malignant melanoma and scars.  A statement of the case was issued in January 2015, the Veteran perfected his appeal, and the matters now return to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Additional VA treatment records are associated with the Veteran's Virtual VA electronic file.  Accordingly, further consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for prostate cancer secondary to malignant melanoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's malignant melanoma and scars due to surgical removal of malignant melanomas are related to his in-service sunlight exposure.  

2.  The Veteran served on the USS Constellation, which operated in the Gulf of Tonkin off the Vietnam Coast during the Vietnam era.

3.  The most probative evidence of record indicates that the Veteran did not step foot on the landmass of Vietnam, that the USS Constellation did not port or dock in Vietnam, and that the USS Constellation did not operate in the inland waterways of Vietnam.

4.  There is no competent and credible evidence that the Veteran was exposed to Agent Orange or any other herbicide during service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for establishing service connection for malignant melanoma and scars due to surgical removal of malignant melanomas have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  The criteria for establishing service connection for prostate cancer due to Agent Orange exposure have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

With respect to the claims of entitlement to service connection for malignant melanoma and scars due to surgical removal of malignant melanomas, as the claims are granted, discussion of compliance with the duties to notify and assist is not necessary.  

With respect to entitlement to service connection for prostate cancer due to Agent Orange exposure, the duty to notify was satisfied in June 2010, October 2010, and November 2014 letters.  

VA's duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records (STRs), VA medical records, and identified private medical records have been associated with the claims file.  The Board notes that the Veteran's service entrance examination was not available.  However, as noted in an April 2011 memorandum, all required actions were taken and the Veteran was notified.  See 38 C.F.R. § 3.159(e).  The duty to assist is thus met in this regard.  

The Veteran asserts that he was exposed to Agent Orange while serving off the coast of Vietnam through drinking water distilled from seawater, showering in distilled water, wearing clothes washed in distilled water, washing down the flight deck with seawater, and occasionally showering with seawater when the evaporators would break down.  A May 2009 Joint Services Research Records Center (JSSRC) memorandum was placed in the file in February 2013.  That memorandum details that the JSRRC conducted considerable research and found no evidence of tactical herbicide use, storage, testing, or transport on Navy ships during Vietnam.  In June 2010, the RO requested from the National Personnel Records Center (NPRC) the dates of the Veteran's service in Vietnam.  In July 2010, the NPRC provided an adequate response, outlining that such service was not verified, but indicating the dates that the Department of Defense (DOD) credits the vessel with Vietnam service.  In a June 2013 memorandum, VA documented its efforts to verify Agent Orange exposure; the Board finds these actions adequate.  

While VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim," VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  See 38 U.S.C.A. § 5103A(a)(1) (West 2014); see also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). 

In this case, expert evidence would be necessary to prove exposure to herbicides based upon usage of seawater and distilled water as described by the Veteran.  However, just because it is conceivable that an expert opinion might be obtained based upon some unidentified set of data that may or may not exist does not mean that it would be a reasonable burden on VA's limited resources to determine whether such an opinion could be obtained and what data would be required.  Cf. Brokowski v. Shinseki, 23 Vet. App. 79, 89 (2009) (It is the responsibility of the Secretary to address definite claims, not "to conduct an unguided safari through the record . . . ."); Lamb v. Peake, 22 Vet. App. 227, 232 (2008) ("It is not the responsibility of the Secretary to act as a private detective . . . .").  Presumably, such an opinion would require precise data on the location of the Veteran's ship, environmental conditions when and where the Veteran was near shore, whether Agent Orange was being sprayed anywhere in the vicinity or otherwise in a form that could result in contamination of the seawater, and the precise chemical properties relevant to determining its spread.  There may also be additional information that an expert would deem relevant to producing an opinion that would be more than mere speculation.  At this point, the record does not indicate that obtaining an expert opinion or the data possibly needed to form such an opinion would be anything more than a fishing expedition.  In fact, as discussed in more detail below, a 2011 study by the Institute of Medicine found that exposure of Blue Water Navy Veterans to Agent Orange cannot reasonably be determined.  It is therefore at best unclear whether necessary science and case-specific data exist or whether it could be obtained with an amount of effort that would be reasonable based upon the resources available to the Secretary.

In this regard, the Board notes that the issue is whether it is at least as likely as not that this Veteran was exposed to Agent Orange based upon the dates and locations of his service.  Whether global data and science exist to make broad determinations about which Blue Water Navy Veterans may have been exposed based upon generalizations about their service is the proper subject of rulemaking, not adjudication.  See 38 C.F.R. § 20.1303 (2014) ("Nonprecedential nature of Board decisions").  Notably, the Secretary reviewed the 2011 Institute of Medicine report that the Veteran relies on in support of his claim and determined that the evidence available does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76,170-02 (Dec. 26, 2012).  

Accordingly, the Board determines that the current record does not indicate that there is reasonable assistance that VA could offer that would allow for a non-speculative determination as to whether this Veteran was actually exposed to Agent Orange.

The Board also finds that although no examination was provided to the Veteran, none is necessary with respect to the issues decided herein.  Agent Orange exposure is not shown and because no other in-service event, injury or disease was alleged or shown by STRs or other evidence, no such event, injury, or disease has been established.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Accordingly, no examination is necessary.

Given the above, no further action related to the duties to notify and assist is required in this case.  


II.  Analysis

Generally, direct service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

Malignant Melanoma and Scars

Private and VA treatment records show that the Veteran has a history of malignant melanoma, including melanoma that was removed from his back in 2011 and confirmed by pathology reports and a history of right shoulder melanoma in 1993, which was also surgically removed.  A December 2013 VA treatment record notes the Veteran's history of melanoma and shows that he had lesions on his back, but did not want them looked at.  Additionally, in a June 2013 affidavit, the Veteran reported that he has a lesion on his left ear.   

In the June 2013 affidavit, the Veteran also reported that he had very little sun exposure during his childhood and teen years, that he had multiple blistering sunburns while in the Navy, but did not seek medical treatment because it "went against the prevailing ethos of the time," and that while in the Navy he did not wear a hat or sun protection.  Evidence of record also includes a May 1967 letter from the Veteran to his parents in which he describes a blistering sunburn.  

An August 2013 letter from registered nurse A.C., who reviewed the Veteran's claims folder, notes that the primary risk factor for melanoma is sunlight exposure and describes a study that found significant differences in melanoma incidence rates among whites in the U.S. military and the general population from 1990-2004, which showed that Navy personnel had higher incidence rates of melanoma than Army personnel.  A.C. opined, based on the study and the Veteran's lack of other risk factors for melanoma, that his in-service sunlight exposure at least as likely as not caused his melanoma.  

The Board finds that service connection is warranted for melanoma and scars due to surgical removal of melanomas.  The evidence above demonstrates a history of melanoma, with surgical removal, and current skin lesions.  The Board finds the Veteran's report of in-service sunburns to be credible.  Finally, as there is no opinion contrary to the August 2013 opinion of A.C., which is adequately explained and supported as to this issue, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's malignant melanoma and resulting scars from surgical removal are related to his in-service sunlight exposure.  Resolving any reasonable doubt in the Veteran's favor, service connection is warranted for melanoma and scars due to surgical removal of melanomas.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Prostate Cancer Due to Agent Orange Exposure

In addition to the general direct service connection principles noted above, if a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases, including prostate cancer.  38 C.F.R. §§ 3.307(a)(b), 3.309(e).  A veteran is presumed to have been exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam during the period from January 9, 1962, through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam is "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted this regulation to require "the servicemember's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009); 38 C.F.R. § 3.307(a)(6)(iii).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Id.  VA has also recognized that the presumption of Agent Orange exposure applies to Navy veterans who served on vessels that were originally designated as offshore, or "blue water" vessels, but nevertheless conducted operations on the inland "brown water" rivers and delta areas of Vietnam.  See Compensation and Pension Service Bulletin, Policy (211): Information on Vietnam Naval Operations (U.S. Dep't of Veterans Affairs, Washington, D.C., Jan. 2010).  A Veteran who is not presumed to have been exposed to Agent Orange may nevertheless establish exposure to Agent Orange by submitting evidence of actual exposure.  

Evidence of record demonstrates that the Veteran was diagnosed with prostate cancer in October 2008.  At issue in this case is whether his prostate cancer is related to his military service.  Specifically, the Veteran claims that his prostate cancer is due to in-service Agent Orange exposure. 

The Veteran asserts in various statements, including those dated in November 2010 and November 2011, that he served with the US Navy on the USS Constellation from September 1969 to April 1970, which was stationed in the blue water off the coast of Vietnam in the Gulf of Tonkin for all but one of those eight months, having travelled to the Sea of Japan off the coast of Korea for one month.  The Veteran alleges his exposure to Agent Orange occurred because the USS Constellation had to make its own freshwater by using evaporators to distill the seawater into freshwater.  He stated that on rare occasions freshwater was carried onto the ship.  The Veteran asserted he could tell when that "carried on" water ran out due to the distinct difference of the distilled water; the distilled water had a petroleum-like taste and was salty.  He stated that he regularly showered in the distilled water and that it felt oily and had a chemical smell similar to petroleum and that occasionally the evaporators would break down and he would shower with seawater.  In a May 1967 letter to his parents the Veteran stated that he spent a lot of time under a cold shower whenever he could.  He also asserted that when washed in distilled water, his clothes had a faint chemical smell.  The Veteran also stated that he regularly washed down the flight deck with seawater.  The Veteran noted that two of his shipmates have died from prostate cancer.  At no time has the Veteran asserted that the USS Constellation was in the inland waterways of Vietnam, that he went ashore, or that the vessel docked or ported in Vietnam.  

In a May 2009 memorandum, the JSRRC concluded that it could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy ship during the Vietnam era.  In the course of its research efforts, the JSRRC reviewed numerous official military documents, ships histories, deck logs, and other sources of information related to Navy ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era.  To date, the JSRRC has found no evidence that indicates Navy ships used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

In July 2010, the NPRC stated that the Veteran's service record did not contain conclusive proof of in-country service, noting that he was attached to a fighter squadron unit that could have been assigned to a ship or to shore.  The NPRC noted that for DOD purposes, the unit was credited with Vietnam service for various periods, including some during the Veteran's time onboard the USS Constellation (September 11 to October 3, 1969, November 01-23, 1969, December 7-22, 1969, January 5-30, 1970, February 12 to March 1, 1970, and March 26 to April 17, 1970). 

In a letter dated November 2011, the Veteran's former private treating physician, Dr. P., provided an opinion.  Dr. P. reviewed the Veteran's statements and provided a list of two studies he reviewed regarding the contamination of water in the Gulf of Tonkin during the Vietnam War.  The studies were entitled Institute of Medicine, Blue Water Navy Vietnam Veterans and Agent Orange Exposure (2011) (IOM study or IOM report), and Co-distillation of Agent Orange and Oilier Persistent Organic Pollutants in Evaporative Water Distillation (Codistillation study).  Dr. P. phrased the issue as whether individuals on ships could have been exposed to Agent Orange and stated that the major form of exposure would have been the methods used to desalinate seawater.  He noted that "[i]t appears" that when these methods were utilized rather than taking out the chemicals associated with Agent Orange, the methods may have concentrated those agents in the drinking water.  Dr. P. noted that the Veteran recalled the oily and petroleum-like smell of the desalinated water, and that he cleaned the decks and frequently showered in untreated water.  Dr. P. thus opined that the chances are as likely as not, i.e., a fifty-fifty chance, that the Veteran's prostate cancer was due to exposure to Agent Orange in service. 

In a March 2012 submission, a private nurse practitioner, S.A., stated she was writing in regards to the Veteran's exposure to Agent Orange during his tour in Vietnam.  S.A. noted that in the last two years the Veteran had been diagnosed with prostate cancer with bony metastases and melanoma of the skin.  S.A. stated that both cancers were aggressive in nature and required considerable medical intervention.  She opined that the Veteran's tour of duty aboard a ship off of the Vietnam Coast played a part in the development of these conditions.  She further noted, "Stress of war, excessive sun exposure and Agent Orange most likely all played a role in [the Veteran's] current medical status."

In an August 2013 submission, a registered nurse, A.C., noted that she had reviewed the Veteran's claims file, including military service records and private physician treatment records.  A.C. noted that the Veteran reported drinking, showering, and washing clothing in distilled water while aboard the USS Constellation.  After discussing the Codistillation study, she observed that "it is possible that [the Veteran] was exposed to Agent Orange during military service."  A.C. concluded:  "Given that Agent Orange is a risk factor for prostate cancer, it is at least as likely as not that the [V]eteran's in-service Agent Orange contributed to his prostate cancer."

In a written argument submitted in October 2013, the Veteran's representative points out that the Veteran's urologist, primary care provider, and an independent evaluator all agreed that the Veteran's prostate cancer was as likely as not related to in-service exposure to Agent Orange off the coast of Vietnam.  The representative discusses the IOM and Codistillation studies, and quotes from the IOM study:  

Plausible pathways and routes of exposure of Blue Water Navy personnel to Agent Orange-associated TCDD [dioxin] include inhalation and dermal contact with aerosols from spraying operations that occurred at or near then coast when Blue Water Navy ships were nearby, contact with marine water, and uses of potable water prepared from distilled marine water.  

IOM study at 10-11.  The representative asserts that since the Veteran's ship relied largely on distilled water for potable water, he was likely exposed to Agent Orange from distilled seawater off the Vietnam coast. The representative then recounts the Veteran's recollections regarding use of distilled water aboard ship and points out that the ship's Navy personnel and equipment were frequently sent ashore and received back on board from land in Vietnam; the representative does not, however, assert that the Veteran went ashore.  In a February 2015 written argument, the representative relies on the Veteran's description of desalinated water aboard ship to support the assertion that an in-service event has been established.

The Board finds that the evidence of record fails to demonstrate that there is an in-service event, injury, or disease; service connection thus cannot be granted.  First, the Veteran does not allege the presence or onset of prostate cancer during service; likewise his STRs are silent for any prostate cancer or exposure to Agent Orange. See 38 C.F.R. § 3.303.  Second, it is clear that the Veteran is not alleging service in the Republic of Vietnam during the Vietnam era as defined by statute and regulation; he does not assert, and the evidence does not show, setting foot in Vietnam or the USS Constellation docking in Vietnam or operating in the inland waterways of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

Third, the Board finds that the other evidence of record fails to demonstrate that the Veteran was exposed to Agent Orange.  The Veteran has provided competent and credible testimony regarding his memories of service on the USS Constellation, including chemical-like smells and tastes. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (explaining that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge). The Veteran, however, lacks the expertise to opine that these experiences indicate the presence of Agent Orange onboard the USS Constellation or exposure to Agent Orange or other herbicides, as this is a highly specialized determination requiring knowledge of chemical properties and processes.  See 38 C.F.R. § 3.159(a)(1); Layno, 6 Vet. App. at 470.  The JSRRC noted that it has found no evidence that Navy ships used, stored, tested, or transported tactical herbicides.  Additionally, although the committee members who prepared the IOM report considered anecdotal information from veterans, including Blue Water Navy veterans, as well as written and published accounts of the war, and "talked with veterans of all ranks and experiences, from vice admirals to enlisted men," the committee ultimately determined that "exposure of Blue Water Navy Vietnam veterans to Agent Orange-associated TCDD cannot reasonably be determined."  IOM study at 4-5, 14.

Dr. P., nurse practitioner S.A., and registered nurse A.C., have provided opinions that the Veteran was exposed to Agent Orange.  S.A.'s opinion is not assigned any probative value, as there is no indication of how that opinion was reached, to include citation to any studies or testimony of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (observing that it is the reasoned analysis supporting the conclusion that contributes probative value to a medical opinion).  Dr. P., however, cited to two studies or reports, the IOM study and the Codistillation study, which he included with his opinion as well as the Veteran's statements.  Registered nurse A.C. cited the Codistillation study and the Veteran's statements.  

The IOM report specifically cited to a study conducted on the distillation process used by the Royal Australian Navy to produce potable water on during Vietnam.  The Codistillation study is an analysis of that Australian study and report.  Notably, VA scientists and experts have cautioned against reliance on any results of that Australian study, highlighting:  the uncertainty of the study's authors regarding their assumptions with respect to dioxin concentration in the Vietnam estuarine waters; that the concentrating effect of distillation was dependent upon the amount of sediment in the water; that even with the concentrating effect found in the Australian study and assuming a person drank only such distilled water and did so for an extended tour, the levels of exposure estimated in this study are not at all comparable to veterans who served on land where herbicides were applied; and the fact that it was not clear that US Navy ships used the same or similar distillation processes as the Australian Navy.  See Definition of Service in the Republic of Vietnam, 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).  

The IOM study found that "[i]f Agent Orange-associated TCDD was present in marine water, distilled potable water would be a plausible pathway of exposure."  IOM study at 11.  However, the committee also found that "without information on the TCDD concentrations in the marine feed water, it is impossible to determine whether Blue Water Navy personnel were exposed to Agent Orange-associated TCDD via ingestion, dermal contact, or inhalation of potable water."  Id. at 13.  Furthermore, the committee concluded that "[g]iven the paucity of monitoring information and the variability and uncertainty in the fate and transport information on TCDD as it pertains to Vietnam, . . . it is not possible to estimate the likely concentrations of TCDD in marine waters and air at the time of Blue Water Navy deployment."  Id. at 10.  Therefore, the committee that prepared the IOM study was "unable to state with certainty that Blue Water Navy personnel were or were not exposed to Agent Orange."  Id. at 13.  The committee concluded that "exposure of Blue Water Navy Vietnam veterans to Agent Orange-associated TCDD cannot reasonably be determined."  Id. at 14. 

Although Dr. P. cites to the Codistillation Study and the IOM study and recounts the Veteran's observations, he fails to further explain his determination that the Veteran was as likely as not exposed to Agent Orange in service.  For example, he does not explain how he was able to conclude that the marine feed water used by the USS Constellation contained sufficient concentrations of dioxin to result in exposure through distilled water.  Similarly, A.C., relying on the Veteran's statements and the Codistillation study finds that "it is possible" that the Veteran was exposed to Agent Orange during service and then opines that it is at least as likely as not that such exposure contributed to his prostate cancer.  To the extent that A.C. finds that it is at least as likely as not that the Veteran was exposed to Agent Orange in service, that conclusion is not accompanied by an explanation.  The Board thus finds that Dr. P.'s and A.C.'s opinions lack probative value.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that the Board may reject a medical opinion where it is based on inaccurate facts or unsupported facts); see also Nieves-Rodriguez, 22 Vet. App. at 304 (observing that it is the reasoned analysis supporting the conclusion that contributes probative value to a medical opinion).  

As to the representative's contention regarding exposure to Agent Orange from people or equipment that were sent ashore and received back on board from land in Vietnam, the representative, like the Veteran, is a lay person and is not competent to opine that these circumstances indicate exposure to Agent Orange.  See 38 C.F.R. § 3.159(a)(1); Layno, 6 Vet. App. at 469.  Furthermore, based on review of numerous official military documents and other sources of information related to Navy ships and the use of Agent Orange during the Vietnam era, the JSRRC found that it cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

In summary, the Board finds that there is no competent evidence that the Veteran was ever exposed to Agent Orange or other herbicides during his service. The Veteran is competent to testify as to his observations while aboard ship off the coast of Vietnam, including the smell and taste of water; however, he is not competent to determine that seawater or distilled water contained herbicides.  There is simply no evidence that the Veteran had specific scientific knowledge such that he could identify herbicides by smell, sight, taste, touch, etc., or otherwise determine whether water used on the ship he served aboard contained herbicides.  Additionally, although medical professionals have provided opinions in this case, as discussed above, their opinions are not well-reasoned and are apparently premised on unsupported facts, i.e., an assumption that the marine feed water used by the USS Constellation contained sufficient concentrations of dioxin to result in exposure through use of seawater and distilled water; the opinions are therefore entitled to no probative weight. 

Given the above, the Board finds that the preponderance of the evidence is against a finding that the Veteran has prostate cancer related to his military service or presumed related to his military service.  As such, the claim for service connection for prostate cancer due to Agent Orange exposure must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for malignant melanoma is granted.  

Entitlement to service connection for scars due to surgical removal of malignant melanomas is granted.  

Entitlement to service connection for prostate cancer due to Agent Orange exposure is denied.  


REMAND

The Veteran has also claimed entitlement to prostate cancer secondary to malignant melanoma.  The Board finds that further development regarding this claim is warranted, to include obtaining any outstanding, relevant treatment records.  

A medical opinion is also necessary.  A.C. acknowledged that the Veteran had many prostate cancer risk factors in addition to his melanoma, including age at diagnosis, a significant family history, a history of alcohol abuse, and potential Agent Orange exposure, and that it is impossible to determine with certainty which risk factor caused his prostate cancer, as the exact causes of prostate cancer are unknown.  Although A.C. ultimately opined that melanoma at least as likely as not contributed to the onset of his prostate cancer, the Board finds that A.C.'s opinion is too equivocal to support a decision on the merits and an additional opinion is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, to include any outstanding treatment records related to 1993 and 2011 treatment for melanomas.  Associate any additional records obtained with the VBMS or Virtual VA file.  

2.  After any additional records are associated with the file, and whether or not any additional records are obtained, request an opinion from an oncologist and provide the oncologist with access to the VBMS and Virtual VA records.  If an examination is necessary prior to providing the requested opinions, such examination should be arranged.  The oncologist must review the file and note such review in the report.  The oncologist is asked to provide the following opinions: 

(i)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's malignant melanoma caused his prostate cancer.  

(ii)  If the oncologist opines that malignant melanoma did not cause prostate cancer, whether it is at least as likely as not that prostate cancer is aggravated by (i.e., permanently worsened beyond its natural progression) malignant melanoma.  

The oncologist must provide an explanation for all opinions, including discussion of the facts of this case, including the August 2013 opinion by registered nurse A.C., and any medical studies or literature relied upon.  The oncologist is informed that although A.C. reported potential Agent Orange exposure as one risk factor for prostate cancer, the Board has determined that exposure to Agent Orange has NOT been established.  If unable to provide any requested opinion without resorting to mere speculation, explain why that is the case.  

3.  After completion of the above and any additional development needed, readjudicate the claim of entitlement to service connection for prostate cancer secondary to malignant melanoma.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


